Citation Nr: 1012643	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-23 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

4.  Entitlement to an evaluation in excess of 10 percent for 
left foot plantar fasciitis


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In February 2010, the Veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

The issue of entitlement to an evaluation in excess of 10 
percent for left foot plantar fasciitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the December 2009 travel board hearing, the 
Veteran indicated that she wished to withdraw her appeal 
concerning the issues of entitlement to service connection 
for bilateral hearing loss and entitlement to an evaluation 
in excess of 30 percent for migraine headaches.

2.  Resolving doubt in the Veteran's favor, the Veteran's 
tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to 
service connection for bilateral hearing loss and 
entitlement to an evaluation in excess of 30 percent for 
migraine headaches.  
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  



Withdrawal of Appeal

In an August 2005 rating decision, the RO denied service 
connection for bilateral hearing loss and an evaluation in 
excess of 10 percent for migraine headaches.  The Veteran 
disagreed with these determinations in September 2005 and 
perfected an appeal to the Board in July 2007.  In an 
October 2009 Decision Review Officer decision, an evaluation 
of 30 percent was assigned for the Veteran's migraine 
headaches.  As the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
such claim remains in controversy because less than the 
maximum benefit available was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

At the December 2009, travel board hearing, the Veteran 
indicated that she wished to withdraw her appeal concerning 
the issues of entitlement to service connection for 
bilateral hearing loss and entitlement to an evaluation in 
excess of 30 percent for migraine headaches.  Received at 
the time of the travel board hearing was a written statement 
from the Veteran indicating that she was satisfied with the 
increase of her migraines to 30 percent and that she wished 
to withdraw this issue from appeal.  The Veteran stated that 
she also wished to withdraw her hearing loss issue as she 
did not meet VA criteria.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has properly withdrawn her appeal concerning the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an evaluation in excess of 
30 percent for migraine headaches.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).  

Initially, the Board notes that the Veteran's DD Form 214 
indicates that the Veteran's primary specialty was AH-64 
Attack Helicopter Repairer for five years and three months.

The Veteran underwent a VA examination in June 2005.  At 
that examination, the Veteran reported that she had 
periodical, bilateral tinnitus that she rated as moderate.  
It was noted that the Veteran's tinnitus reportedly began 
within the prior year, that it occurred daily, and that it 
was present more often than not.  The Veteran reported that 
she in the Army from 1996 to 2002 and worked in helicopter 
repair, that she was exposed to helicopter engines, 
generators, and fork lifts with ear protection most of the 
time.  The Veteran denied any post-military occupational 
noise exposure and also denied having any noisy hobbies.  
After physical examination of the Veteran, the VA examiner 
noted that the Veteran's tinnitus was not likely caused by 
or a result of her in-service noise exposure as it 
reportedly began after his discharge from service.

In support of her claim, the Veteran has submitted a January 
2010 statement by D.K.V., Au.D.  Dr. D.K.V. states, 

While serving in the Army, [the 
Veteran's] duty assignments included 
working in close proximity and repair of 
Apache helicopters; run-up of helicopter 
engines; working near generators and 
other loud military vehicles as well as 
qualification with M-16 rifles.  
Additionally, while exposed to the loud 
noise produced by the aforementioned 
engines, [the Veteran] was concurrently 
exposed to the possible potentiating 
chemical effects of various mechanical 
fluids and fuels.  

Prior to her military experience and 
following her retirement from the 
military, [the Veteran] did not have any 
recreational or occupational exposure to 
loud sounds.  Current auditory research 
reveals that tinnitus due to loud noise 
exposure can have an indefinite time 
linkage due to the anatomy, physiology 
and genetic composition of each 
individual as well as possible 
potentiating effect due to chemical 
agents.  Because of the lack of loud 
noise exposure apart from her military 
experience, it is my professional 
opinion that [the Veteran's] intrusive, 
bilateral tinnitus originated from the 
loud noise exposures suffered while 
serving in the U.S. Army.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the 
Veteran's tinnitus is related to her military service, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific 
opinions, credentials of the diagnosticians, and 
circumstances of opinions in this case would not clarify the 
matter.  It would merely highlight that there is not a 
clear, rational basis for the Board to prefer one opinion to 
another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
Veteran suffers from tinnitus as a result of her military 
service is in a state of equipoise. Accordingly, reasonable 
doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

1.  The appeal concerning the issues of entitlement to 
service connection for bilateral hearing loss and 
entitlement to an evaluation in excess of 30 percent for 
migraine headaches is dismissed.

2.  Entitlement to service connection for tinnitus is 
granted.


REMAND

With respect to the remaining issue on appeal, entitlement 
to an evaluation in excess of 10 percent for left foot 
plantar fasciitis, the Board notes that at the December 2009 
travel board hearing, the Veteran reported that she was seen 
for treatment for her left foot pain at the Tucson VA 
hospital in November 25, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if she has received any VA or 
non-VA medical treatment for her left 
foot plantar fasciitis that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently 
on file.  These records, as well as the 
November 25, 2009, medical record from 
VA medical center in Tucson, should then 
be obtained and associated with the 
claims folder.  The Veteran should be 
advised that she may also submit any 
evidence or further argument relative to 
the claim at issue.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


